DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 3-26-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the preliminary amendments filed 3-26-19.

Specification



5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 11 and 24 the recitation “a sensor that includes a sensing side that can be turned toward a sensing environment” is deemed non-enabling. In the specification line 16 and in the abstract, the applicant merely repeats the same function verbatim as claimed. The specification as a whole at the time the application was filed, would not have taught one skilled in the “a sensor that includes a sensing side that can be turned toward a sensing environment”. For example turning to the factors set forth In re Wands (MPEP 2164.01(a), based on the lack of evidence but not limited to the amount of direction provided by the inventor and breadth of the claims  on how the claimed sensor is turned and / or what is turning the said sensor is not clear. 


Claims 12-23 are rejected based on their dependency of rejected claim 11.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 11 and 24 the recitation ““a sensor that includes a sensing side that can be turned toward a sensing environment” is ambiguous and overly broad. With emphasis on the phrase “can be turned”, this is a relative phrase and raises the question as to whether the 

Regarding claims 13 and 16 the recitation “at least one of essentially and essentially incompressible” is not clear. The term “essentially” is ambiguous and raises the question as to whether the fluid is incompressible or not? Moreover, it is not clear as to how “essentially and essentially”  is defined.

Regarding claims 13 and 16 the recitations “essentially hydrophobic” and “essentially lipophobic” is not clear. The term “essentially” is ambiguous and raises the question as to whether the fluid is incompressible / hydrophobic or not?

Regarding claim 16 the recitation “essentially thermally stable” is not clear. The term “essentially” is ambiguous and raises the question as to whether the fluid is thermally stable or not?

Regarding claim 16 the recitation “the fluid-pressure transmitter can be provided on the sensor “ is deemed ambiguous and overly broad. With emphasis on the phrase “can be provided”, this is a relative phrase and raises the question as to whether a transmitter is provided on the sensor or not?

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedtke (US 2013/0333440).

Regarding claims 11 and 24 Hedtke teaches a sensor 52 56 that includes a sensing side 304 a 304b that can be turned [0021] toward a sensing environment having a fluid to be sensed; and a fluid-pressure transmitter 36 situated directly or indirectly on the sensing side and through which fluid pressure of the fluid to be sensed is transmittable to the sensor.

Regarding claim 12 Hedtke teaches the fluid pressure is transmittable [0022] to the sensor 52 56 by a transmission fluid 54 in the fluid-pressure transmitter 36.

Regarding claim 13 Hedtke teaches  is at least one of essentially and essentially incompressible by at least one of pressures and temperatures occurring in the sensing environment (figs. 3a-4); is essentially hydrophobic; is essentially lipophobic; and include water, an oil, a solution, an 


Regarding claim 14 Hedtke teaches a coupling gap [0014][0032]-[0035]or layer that is between the sensor 52 56 and the fluid-pressure transmitter is 32 arranged to receive transmnission fluid  54 that is in fluid communication with the transmission fluid in the fluid-pressure transmitter.

Regarding claim 15 Hedtke teaches the sensor 52 56 includes a sensing diaphragm 90 that is arranged below the fluid-pressure transmitter 32 for fluid communication with the transmission fluid 54  in the fluid-pressure transmitter 32.

Regarding claim 21 Hedtke teaches at least one of: the sensor  52 56 and the fluid-pressure transmitter 32 are separately formed in two pieces or contiguously joined in two parts (fig. 3a) ; the pressure sensor device is integratable in a chip package by an integration method or enveloping method for electronic chips; a mechanical connection between the sensor 52 56 and the fluid-pressure transmitter 32 is fluid impervious to a transmission fluid 54 by which the fluid pressure is transmittable to the sensor 52 56; and the fluid-pressure transmitter 32 or the pressure sensor device 52 56 is integrated in a carrier (fig. 2).

Regarding claim 22 Hedtke teaches the fluid-pressure transmitter 32 includes a solid body (fig 1), the pressure sensor device 52 56 further comprising a transmission fluid 54 in the solid body (fig. 1 -5).


Regarding claim 23 Hedtke teaches a fill level of the transmission fluid 54  is lower than a maximum fill level of the transmission fluid in the solid body (figs. 1-5).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190001765 A1 PRESSURE MEASURING DEVICE
US 20200254830 A1 TIRE AIR PRESSURE DETECTION DEVICE
US 20190299725 A1 SENSOR TRANSMITTER, WHEEL POSITIONAL DETECTION APPARATUS, AND TIRE PRESSURE MONITORING SYSTEM EQUIPPED WITH THE SAME
US 20130074604 A1 PROCESS FLUID PRESSURE TRANSMITTER WITH SEPARATED SENSOR AND SENSOR ELECTRONICS 
US 6782754 B1 Pressure transmitter for clean environments
US 20200254830 A1 TIRE AIR PRESSURE DETECTION DEVICE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856